DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,4,7-17 are allowed.
The restriction requirement between Species A and Species B, as set forth in the Office action mailed on 02/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species B is withdrawn since claims 12-17, directed to a Species B, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance:
et al. discloses a display device comprising: 
a pixel layer (e.g. FIG. 4 OLED 1, OLED2, OLED3) for displaying an image; and
a circuit layer (e.g. FIG. 3, ¶ [0043] which is a modification of FIG. 1) including a thin film transistor (SWB) for driving the pixel layer, wherein the thin film transistor includes
a semiconductor layer (5, ¶ [0011],[0024]) including 
a channel region (SCC) and 
a source region (SCS) and 
a drain region (SCD) sandwiching the channel region, 
a first gate electrode (4, ¶ [0018]) facing the channel region on a first side which is below the semiconductor layer (5), 
a second gate electrode (7, ¶ [0012]) facing at least the channel region and the source region on a second side opposite to the first side,
a source electrode (9) connected to the source region (SCS), and 
a drain electrode (10) connected to the drain region (SCD), and the source electrode (9) penetrates through the semiconductor layer (5) and is connected to the second gate electrode (4) on the second side, as discussed previously with respect to original claim 1.
Ishikawa further discloses (FIG. 3) wherein the drain electrode (10) penetrates through the semiconductor layer (5) and extends to the second side without contacting the second gate electrode (since drain electrode 10 contacts a different structure 4’ instead) as discussed previously with respect to original claim 2.
Ishikawa further discloses (FIG. 3) wherein the second gate electrode (4) has a central region overlapping with the first gate electrode (7) each other, and has a first end (see Examiner-annotated figure below) below a side of the drain electrode (10) and a second end below a side of the source Ishikawa appears to show in other embodiments (e.g. FIG. 2C) wherein a first end and a second end (of 5) are equally spaced apart from a central region, as discussed previously with respect to original claim 5.  However, prior art fails to reasonably teach or suggest additionally wherein the second gate electrode faces the drain region and has a hole and the drain electrode extends inside the hole of the second gate electrode together with all of the other limitations of claim 1 as claimed.  Claims 4,7-17 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891